Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 9, 2015

                                       No. 04-13-00530-CR

                                      Oscar David PARDO,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 379th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2011CR5260
                            Honorable Ron Rangel, Judge Presiding


                                          ORDER

        After conviction for the offense of injury to a child, appellant sought review in this court.
We rendered a judgment affirming appellant’s conviction on December 17, 2014. Thereafter,
our mandate issued on May 14, 2015. On September 3, 2015, appellant filed a pro se motion
requesting a copy of the record for purposes of filing a post-conviction writ of habeas corpus.
This court has no jurisdiction over post-conviction writs of habeas corpus in felony cases. See
TEX. CODE CRIM. PROC. art. 11.07; In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San
Antonio 1998, orig. proceeding). Post-conviction writs of habeas corpus are to be filed in the
trial court in which the conviction was obtained, and made returnable to the Texas Court of
Criminal Appeals. See TEX. CODE CRIM. PROC. art. 11.07.

       To obtain a free copy of the record, appellant must file a motion in the trial court in
which the conviction was obtained and demonstrate his claim is not frivolous and the record is
needed to decide the issues presented. See United States v. MacCollom, 426 U.S. 317, 326
(1976); Escobar v. State, 880 S.W.2d 782, 783 (Tex. App.—Houston [1st Dist.] 1993, no pet.).
Accordingly, we DENY appellant’s motion for a copy of the record; however, the denial is
without prejudice, and appellant may seek relief in the proper court.

        We order the clerk of this court to serve a copy of this order on the trial court, appellant,
the attorney for the State, and the district clerk.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk